
	
		III
		111th CONGRESS
		2d Session
		S. RES. 586
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Feingold (for
			 himself and Mr. McCain) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Supporting democracy, human rights, and
		  civil liberties in Egypt.
	
	
		Whereas the Governments of the United States and Egypt
			 have long shared a strong bilateral working relationship;
		Whereas the people and the Government of Egypt play an
			 important role in global and regional politics, including with respect to the
			 Middle East peace process, as well as in North and East Africa;
		Whereas Egypt has been and continues to be an intellectual
			 and cultural center of the Arab world;
		Whereas respect for democracy, human rights, and civil
			 liberties are fundamental principles of the United States and critical to our
			 national security objectives;
		Whereas, in his June 4, 2009, speech in Cairo, Egypt,
			 President Barack Obama noted, [G]overnments that protect [human] rights
			 are ultimately more stable, successful and secure. Suppressing ideas never
			 succeeds in making them go away.;
		Whereas the United States National Security Strategy,
			 released in May 2010, states, And we reject the notion that lasting
			 security and prosperity can be found by turning away from universal
			 rights—democracy does not merely represent our better angels, it stands in
			 opposition to aggression and injustice, and our support for universal rights is
			 both fundamental to American leadership and a source of our strength in the
			 world.;
		Whereas the authorities in Egypt continue to harass,
			 intimidate, arbitrarily detain, and engage in violence against peaceful
			 demonstrators, journalists, human rights activists, and bloggers;
		Whereas, despite President Hosni Mubarak’s pledge in 2005
			 that Egypt’s controversial emergency law would only be used to fight terrorism
			 and that he planned to abolish the state of emergency and adopt new
			 antiterrorism legislation as an alternative, in May 2010, the Government of
			 Egypt again extended the emergency law, which has been in place continuously
			 since 1981, for another two years, giving police broad powers of arrest and
			 allowing indefinite detention without charge;
		Whereas, in renewing the emergency law, the Government of
			 Egypt asserted that the law would be used only in drug and terrorism cases and
			 it would release all emergency law detainees in other cases, a pledge it has
			 made in the past but failed to fulfill;
		Whereas, in response to the emergency law extension,
			 Secretary Hillary Clinton released a statement noting, This extension is
			 regrettable given the pledge made by the government to the Egyptian people in
			 2005. We are confident that Egypt can draft and adopt effective
			 counterterrorism legislation that conforms to international standards for civil
			 liberties and due process. And the United States urges Egypt to complete this
			 legislation on an urgent basis and to rescind the State of Emergency within the
			 coming months.;
		Whereas opposition lawmakers and human rights and
			 democracy activists have protested the extended emergency law because of
			 concerns that it would continue to be used to silence critics and stifle
			 dissent;
		Whereas the Department of State's 2009 Human Rights Report
			 notes with respect to Egypt, The government's respect for human rights
			 remained poor, and serious abuses continued in many areas. The government
			 limited citizens' right to change their government and continued a state of
			 emergency that has been in place almost continuously since
			 1967.;
		Whereas Human Rights Watch reports that Human
			 rights violations in Egypt are widespread and routine, including arbitrary
			 detention, torture, and unfair trials before state security and military
			 courts. … State Security Intelligence (SSI), a bureau of the Ministry of
			 Interior, polices the political sphere and considers any exercise of freedom of
			 assembly a security threat, frequently beating and arresting peaceful
			 demonstrators.;
		Whereas the independence of the judiciary in Egypt
			 continues to be undermined through exceptional parallel court systems,
			 executive administrative orders overriding judicial decisions, and politically
			 motivated lawsuits;
		Whereas past elections in Egypt, including the June 2010
			 elections to the Shura Council (the lower house of parliament), have seen
			 irregularities at polling and counting stations, security force intimidation
			 and coercion of voters, and obstruction of peaceful political rallies and
			 demonstrations;
		Whereas excessive use of force by security forces in Egypt
			 is occurring in violation of Egypt's obligations to protect fundamental human
			 rights and may undermine the country's long-term stability;
		Whereas political reform in Cairo would significantly
			 enhance the leadership of Egypt throughout the Middle East and Africa and could
			 help ensure constructive political engagement in these regions for years to
			 come; and
		Whereas, in April 2010, a bipartisan Working Group
			 on Egypt wrote in a letter to Secretary of State Clinton, [W]ith
			 three sets of elections coming up over the next eighteen months, Egypt now has
			 the opportunity to energize a process of political, economic, and social
			 reform. If the government responds to demands for responsible political change,
			 Egypt can face the future as a more democratic nation with greater domestic and
			 international support. If, on the other hand, the opportunity for reform is
			 missed, prospects for stability and prosperity in Egypt will be in
			 doubt.: Now, therefore, be it
		
	
		That, the Senate—
			(1)reaffirms that
			 respect for basic human rights is a fundamental value of the United States and
			 that providing unconditional support for governments that do not respect those
			 basic human rights undermines the credibility of the United States and creates
			 tensions, including in the Muslim world, that can be exploited;
			(2)recognizes that,
			 while the Government of Egypt faces legitimate security threats, genuine
			 political reform in that country will help to counter extremism while also
			 solidifying prospects for stability and prosperity;
			(3)encourages the
			 Government of Egypt to promptly honor its commitment to permanently repeal the
			 state of emergency, which is a significant obstacle to consolidation of the
			 rule of law in Egypt;
			(4)calls on the
			 Government of Egypt—
				(A)to take all steps
			 necessary to ensure that upcoming elections are free, fair, transparent, and
			 credible, including granting independent international and domestic electoral
			 observers unrestricted access to polling and counting stations and instructing
			 its security forces not to engage in violence;
				(B)to end all
			 arbitrary detention, torture, and other forms of harassment against media
			 professionals, human rights defenders and activists, and opposition figures,
			 fully respect freedom of expression and association, and release all
			 individuals detained for peaceful expression as well as those detained under
			 the emergency law for issues unrelated to drug or terrorism allegations;
			 and
				(C)to lift
			 legislative restrictions on freedoms of assembly, association, and expression
			 in advance of the 2010 elections;
				(5)urges the
			 President and the Secretary of State—
				(A)to make respect
			 for basic human rights and democratic freedoms a priority in the ongoing
			 relationship and dialogue between the Governments of the United States and
			 Egypt, and to focus on the importance of these issues, including free and fair
			 elections, during all bilateral meetings; and
				(B)to broaden the
			 engagement of the United States Government with the people of Egypt and support
			 efforts in the country to help promote human rights and democratic reform,
			 including by providing appropriate funding to international and domestic
			 election observers, as well as to civil society organizations for democracy and
			 governance activities;
				(6)emphasizes the
			 importance of ensuring and strengthening the independence of the judiciary in
			 Egypt; and
			(7)recalls that
			 pursuant to the laws of the United States, organizations implementing United
			 States assistance for democracy and governance activities, and the specific
			 nature of that assistance, shall not be subject to the prior approval of the
			 Government of Egypt.
			
